DETAILED ACTION
1.	This is an allowance of application 17005530.

2.	Claims 6, 8, 19-20 are canceled, Claims 1-5, 7, 9-18 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: to correct 112 issue, lack of antecedent basis claim 1 line 12 “the illuminable dye”
Claim 1 is now amended as follows:
3.	An apparatus, comprising: a substrate comprising: a substrate geometry; and a substrate perimeter; a transparent cover positioned atop the substrate, the transparent cover comprising: a cover geometry that corresponds to the substrate geometry; and a cover perimeter that corresponds to the substrate perimeter; an air-tight seal that seals the substrate perimeter to the cover perimeter, the air-tight seal creating a sealed internal region; a breakable vessel located in the sealed internal region;
a pattern of activators located in the sealed internal region, the pattern of activators being located on the substrate, the pattern of activators for illuminating an illuminable dye; and an amount of illuminable dye located in the breakable vessel, the amount of illuminable dye being sufficient to react with the pattern of activators.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art does not disclose the limitations of the independent claim wherein the pattern of activators being located on the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617